Citation Nr: 0909456	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hypothyroidism with probable associated proteinuria.

2.  Entitlement to a rating in excess of 10 percent for 
diabetes mellitus prior to June 15, 2007.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus since June 15, 2007.

4.  Entitlement to service connection for a kidney disorder 
manifested by microalbuminuria, claimed as secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to August 1971. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Veteran testified before the undersigned at a Board 
hearing in January 2008. A transcript of that hearing has 
been associated with the claims folder.

The Board notes that the Veteran has raised claims for 
erectile dysfunction and peripheral neuropathy, both as 
secondary to diabetes mellitus, at his January 2008 Travel 
Board hearing.  The RO has not adjudicated these claims; 
therefore, they are referred to the RO for adjudication.  

The issue of service connection for a kidney disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's hypothyroidism is manifested by subjective 
complaints of mood swings and lack of stamina, but there is 
no objective evidence of tachycardia, increased pulse or 
blood pressure, muscle weakness, or weight gain.

2.  Prior to June 15, 2007, the Veteran's diabetes mellitus 
was manifested by treatment with restricted diet and 
exercise.

3.  Since June 15, 2007, the Veteran's diabetes mellitus has 
been manifested by treatment with oral hypoglycemic agent, 
restricted diet, and exercise.

4.  Proteinuria preexisted the diagnosis of diabetes mellitus 
by 30 years and is associated with the already service-
connected hypothyroidism.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.124a, Diagnostic Codes (DCs) 7900, 7903 (2008).

2.  The criteria for a rating in excess of 10 percent for 
diabetes mellitus prior to June 15, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.124a, DC 7913 (2008).

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus since June 15, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.124a, DC 7913 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show.

Rating in Excess of 30 Percent for Hypothyroidism

Here, the Veteran's hypothyroidism is rated as 30 percent 
disabling under DC 7900, hyperthyroidism.  The Board will 
also consider DC 7903 for hypothyroidism.  In order to 
warrant a rating in excess of 30 percent, the evidence must 
show:

*	emotional instability, tachycardia, 
fatigability, and increased pulse 
pressure or blood pressure (DC 
7900); or
*	muscular weakness, mental 
disturbance, and weight gain (DC 
7903).

The Veteran was afforded a VA thyroid examination in August 
2007, at which time he was diagnosed with hypothyroidism with 
Graves' disease in remission.  He complained of weight loss 
(10 pounds in the last year), sweats, fatigue, and 
jitteriness, as well as chronic constipation and frequent 
urination.  He also complained of sensitivity to cold.  He 
denied any cardiovascular problems, memory loss, rectal 
bleeding, nausea, or vomiting.  His blood pressure was 
104/70.  

Significantly, although there are subjective complaints of 
mood swings and lack of stamina, there is no evidence of 
tachycardia (pulse 68), increased pulse or blood pressure 
(104/70), muscle weakness (muscle strength 5/5), or weight 
gain (weight 220 lbs. compared to 227 lbs. in 1/07).  
Outpatient clinic records reflect on-going treatment for 
hypothyroidism but do not reflect the criteria for a higher 
rating.

At his January 2008 Travel Board hearing, the Veteran 
complained of mood swings, a lack of stamina and focus, and 
coldness in his extremities.  He further testified that he 
took 125 milligrams of levothyroxine to treat his low thyroid 
activity.  Nonetheless, given the clinical findings as 
outlined above, a rating in excess of 30 is not warranted 
under DC 7900 or DC 7903.  

In sum, throughout the entirety of the rating period on 
appeal, the current 30 percent evaluation for hypothyroidism 
with proteinuria is appropriate and there is no basis for a 
higher rating. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.

 Rating in Excess of 10 Percent for Diabetes Mellitus Prior 
to June 15, 2007

The Veteran seeks a higher rating for diabetes mellitus.  He 
was first granted service connection for diabetes mellitus in 
a July 2004 rating decision and assigned a 10 percent rating 
based on the need of a restricted diet to control the 
disorder.  In a July 2007 rating decision, the evaluation was 
increased to 20 percent effective June 15, 2007, based on the 
evidence that he needed medication to regulate his diabetes.

Prior to June 15, 2007, the Veteran's diabetes was rated 
under DC 7913.  In order to receive an evaluation in excess 
of 10 percent under DC 7913, the evidence must show:

*	diabetes requiring insulin and 
restricted diet, or;
*	diabetes requiring oral hypoglycemic 
agent and restricted diet.

The evidence prior to June 15, 2007, reflects that the 
Veteran was put on a restricted diet and prescribed exercise 
to control his blood sugar levels.  However, there is no 
evidence of the use of insulin or oral hypoglycemic agent to 
control diabetes during this period.  To the contrary, at his 
January 2008 Travel Board hearing, he testified that he 
initially attempted to control his diabetes with diet and 
exercise alone.  

In sum, for the period prior to June 15, 2007, the currently-
assigned 10 percent evaluation for type II diabetes mellitus 
is appropriate and there is no basis for a higher rating. As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.



Rating in Excess of 20 Percent for Diabetes Mellitus Since 
June 15, 2007

As indicated above, in a July 2007 rating decision, the 
Veteran was granted an evaluation of 20 percent effective 
June 15, 2007, based on new evidence that he was now taking 
medication to regulate his diabetes.

Since June 15, 2007, the Veteran's diabetes has been rated 
under DC 7913.  In order to receive an evaluation in excess 
of 20 percent under DC 7913, the evidence must show:

*	diabetes requiring insulin, 
restricted diet, and regulation of 
activities.

The evidence reflects that the Veteran has been taking 
Januvia (sitagliptin), an oral hypoglycemic agent.  However, 
there is no evidence that his diabetes requires insulin at 
this point, as is required for a rating in excess of 20 
percent under DC 7913.  Furthermore, although he has been 
placed on a restricted diet of no sugar and salt, there is no 
evidence that his activities have been regulated by a 
physician.  The "regulation of activities" in DC 7913 
refers to physician-mandated restriction of physical 
activities rather than exercise recommendations.  

In sum, for the period since June 15, 2007, the currently-
assigned 20 percent evaluation for type II diabetes mellitus 
is appropriate and there is no basis for a higher rating. As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

The Board has considered the Veteran's written statements and 
testimony that his service-connected disabilities are worse 
than currently evaluated.  Although his statements and are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

Moreover, while the Veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. at 470.  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.   See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service-
connected conditions have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  

The evidence reflects that his care has been on an outpatient 
basis.  Moreover, he is currently employed as a warehouse 
worker.  In the absence of such factors, the Board finds that 
the criteria for referral for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating as this is the premise of the claims.  It is 
therefore inherent that he had actual knowledge of the rating 
element of the claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
Veteran in June 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the June 2006 letter requested that he submit 
all evidence in his possession that would indicate the 
severity and duration of his symptoms.

Additionally, a May 2007 statement of the case informed him 
of the specific rating criteria used for the evaluation of 
his claims.  The statement of the case advised him of the 
rating considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
hypothyroidism and diabetes mellitus.  Based on the evidence 
above, the Veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and testimony.  Specifically, at his October 2007 
Board videoconference hearing, he discussed the signs and 
symptoms of his disabilities, and the impact that the 
disability had on his daily life.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claims for increased 
ratings. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted 
additional treatment records, and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in January 2008.  Next, a 
specific medical opinion pertinent to the thyroid issue was 
obtained in August 2007.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for hypothyroidism is 
denied.

A rating in excess of 10 percent for diabetes mellitus prior 
to June 15, 2007, is denied.

A rating in excess of 20 percent for diabetes mellitus since 
June 15, 2007, is denied.


REMAND

With respect to the remaining claim of entitlement to service 
connection for a kidney disorder manifested by 
microalbuminuria, claimed as secondary to diabetes mellitus, 
the Board finds that a remand is needed.  

Specifically, the Veteran is already service-connected for 
hypothyroidism and proteinuria was included in the rating 
because it was determined to be interrelated to his thyroid 
condition.  He now maintains that microalbuminuria is a 
manifestation of a kidney disorder due to diabetes mellitus 
and seeks to have it separately service-connected so that he 
could obtain a higher disability evaluation if it ever got 
worse.  

At this juncture, it is not clear from the record whether he 
has underlying kidney pathology.  While a diagnosis of 
diabetic nephropathy is noted in an October 2006 record, it 
does not appear on any other treatment records.  Further, he 
testified at the hearing that he had not been told that he 
had permanent kidney damage.  Moreover, a diagnosis of 
proteinuria predated the diagnosis of diabetes by over 30 
years.  Nonetheless, clarification is needed to determine 
whether the Veteran has underlying kidney pathology 
manifested by microalbuminuria.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in East 
Orange, New Jersey, for the period from 
May 2007 to the present.

2.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of microalbuminuria.  

Specifically, the examiner is requested 
to conduct all necessary tests and 
determine whether the Veteran has an 
underlying kidney disorder manifested by 
microalbuminuria.  If a kidney disorder 
is shown, the examiner is asked to 
address whether it is at least as likely 
as not (probability of 50 percent or 
more) that the kidney disorder is 
secondary to service-connected diabetes 
mellitus.  A rationale should be provided 
for all opinions.

An explanation of the relationship, if 
any, between microalbuminuria, 
proteinuria, diabetes mellitus, and 
hypothyroidism would be helpful.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remain unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement 
of the case and afford a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


